Citation Nr: 0525274	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  00-20 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for residuals of a left 
calf gunshot wound, muscle group XII, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The veteran served on active duty from February 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied a claim for a rating in excess of 10 
percent for residuals of a left calf gunshot wound, Muscle 
Group XII.  In a March 2001 rating decision, a 20 percent 
rating was assigned for the residuals of the left calf 
gunshot wound.  In January 2003, in accordance with 38 C.F.R. 
§ 19.9(a)(2) (2002), the Board directed that further 
evidentiary development be undertaken.  In September 2003, 
the Board remanded the appeal for further development.  In a 
May 2005 rating decision, a separate 10 percent rating was 
assigned the gunshot wound scar.

A review of the claim's file shows that the veteran in 
December 2001 raised a claim of entitlement to service 
connection for bilateral pes planus and in March 2004 raised 
claims of entitlement to service connection for hearing loss, 
tinnitus, post-traumatic stress disorder (PTSD), and a 
disability manifested by numbness in his hands.  These 
issues, however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate action. 


FINDING OF FACT

Residuals of a gunshot wound to the left calf do not cause a 
severe impairment to Muscle Group XII or moderately severe 
incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

The veteran does not meet the criteria for an increased 
rating for residuals of a gunshot wound, Muscle Group XII, to 
the left calf.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.7, 4.40, 
4.55, 4.56, 4.73, 4.124a, Diagnostic Codes 5312, 8520 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in the May 2000 
and March 2001 rating decisions, the September 2000 statement 
of the case, the March 2001 and July 2005 supplemental 
statements of the case, in March 2001, March 2003, and March 
2004 VA correspondence, and in the September 2003 Board 
remand fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  The Board 
also finds that VA has secured all available pertinent 
evidence and conducted all appropriate development including 
obtaining treatment records and/or replies from Kevin M. 
Healey, DPM, Joseph A. Lozito, Jr., D.O., and Tawfik A. 
Khalil, M.D..  In this regard, the record also shows that 
multiple VA examinations have been held to ascertain the 
severity of his left calf gunshot wound.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held that the applicable statute and regulation provide for 
pre-initial-RO adjudication notice of the VCAA.  It was, 
however, specifically recognized that the United States Court 
of Appeals for Veterans Claims (Court) did not intend to 
invalidate adjudications made prior to the provision of VCAA 
notice.  Id. at 120.  Instead, the veteran was found to have 
the right to be provided the requisite VCAA content-complying 
notice and proper subsequent VA process at some time during 
the appellate process.  Id. at 122-4.  Here, while notice of 
the VCAA was not provided until after the rating decision, 
the veteran was provided more than adequate time to respond 
and provide pertinent evidence.  Therefore, to decide the 
appeal would not be prejudicial error to the claimant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Hence the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim

The veteran and his representative contend that the 
claimant's residuals of a left calf gunshot wound are 
manifested by symptomatology that warrants the assignment of 
an increased rating.  It is requested that the veteran be 
afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2004).  Additionally, although regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2 (2004), when assigning a disability 
rating, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

In a May 2000 rating decision, the RO confirmed and continued 
a 10 percent rating for residuals of a left calf gunshot 
wound under 38 C.F.R. § 4.73, Diagnostic Code 5312 (Muscle 
Group XII).  Thereafter, a March 2001 rating decision granted 
a 20 percent rating for residuals of a left calf gunshot 
wound under 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(paralysis of the sciatic nerve).  The most recent rating 
decision of record from May 2005, assigns the 20 percent 
rating using Diagnostic Codes 5312 and 8520.  

The Facts

In February 1944, the veteran was wounded in action while 
serving in Burma.  Service medical records addressing post 
wound care first noted that the veteran sustained a shell 
fragment wound to the anterior aspect of the left leg, the 
wound was debrided with sulfa, and dressed.  A subsequent 
record noted that the veteran sustained a penetrating gunshot 
wound to the left leg characterized as moderate and clean.  
The entrance point was the middle third of the anterior 
surface.  The projectile traversed and lodged in soft tissue.  

A December 1944 medical evaluation board report noted that 
the veteran's gunshot wound treatment required his 
hospitalization until mid March 1945, following which he was 
transferred to a convalescent camp for reconditioning.  The 
December 1944 report also noted that he had been able to 
complete all parts of the reconditioning program except for 
the hikes because of foot pain caused by pes planus.  A 
general examination conducted in December 1944 was negative 
except for an unrelated problem with pes planus.

At the first post-service VA examination, dated in May 1947, 
the veteran's complaints were limited to a throbbing 
sensation in the left leg and difficulty at the end of the 
workday which day normally included prolonged walking.  The 
veteran thereafter characterized his discomfort as a mild 
aching in the area of the old wound.  As to the veteran's 
medical history, it was noted that the gunshot wound did not 
cause a fracture and the bullet was removed.  On examination, 
it was noted that his musculature development, posture, and 
gait were normal.  Neurological examination was also normal.  
As to the gunshot wound scar, it was described as a 3/4 inch 
oval scar at the anterior aspect of the left mid leg with no 
deformity or residual neuromuscular skeletal pathology.  It 
was thereafter opined that the scar was well healed with no 
residuals.  

In a March 2000 letter from Dr. Lozito reported that the 
veteran had pain and discomfort in his left lower extremity 
because of the old gunshot wound.  It was also reported that 
the veteran had periods of pain, throbbing, and spasms that 
resolved with analgesics.  It was opined that the veteran's 
problems seem to be getting worse as he gets older.  

A June 2000 letter from Dr. Khalil reported that the veteran 
had tenderness around the old gunshot wound area on the left 
tibia, as well as pain radiating down the tibia to the left 
foot that interfered with walking.  

As to letters received from Dr. Healey, his June 2000 letter 
reported that he had treated the veteran for three years for 
foot and leg pain, the claimant's gunshot wound caused him to 
walk with an altered gait.  This contributed to his pain, and 
the pain in his feet and legs had increased over time.  
Notably, however, a subsequent October 2004 letter included 
the opinion that the veteran's heel pain was caused by pes 
planus.  Moreover, a July 2004 letter reported that Dr. 
Healey had never treated the veteran for anything related to 
a gunshot wound to the left calf and therefore had no 
treatment records related to this problem.  

As to the treatment records received from Dr. Lozito, dated 
from May 1983 to July 2004, these records show the veteran's 
complaints and/or treatment for bilateral leg, knee, and/or 
foot pain, cramping, and/or swelling.  They also show the 
veteran being diagnosed with pes planus and arthritis.  The 
records also note that he had bilateral knee replacement 
surgery.  Significantly, the records are silent in regards to 
the veteran's gunshot wound and its residuals except for a 
March 2000 treatment record that noted his complaints of left 
leg pain secondary to his gunshot wound.

At an April 2000 VA examination, the veteran complained of 
chronic pain and numbness in his left leg since his injury 
which problems were aggravated by standing and walking.  The 
veteran also reported that he had pain while resting.

On examination, the veteran had an old healed scar on the 
left medial aspect of the left tibia that was tender to 
touch.  Neurological examination showed decreased pinprick 
and light touch sensation at the left medial aspect of the 
left leg down to the ankle.  Otherwise, deep tendon reflexes 
were 2 plus and symmetrical and ankle jerk was 1 plus.  The 
veteran had a slight limp.  The diagnoses were post-traumatic 
peripheral neuropathy and neuralgia of the left leg.

At a January 2001 muscle examination, the veteran continued 
to complain of a chronic throbbing and aching pain in his 
left leg.  He also reported that prolonged walking, standing, 
and sitting aggravated his problems.  

On examination, muscle strength was 5/5 all over.  Left knee 
range of motion was limited due to pain.  There was no left 
leg atrophy.  Heel and toe walk was difficult.  Neurological 
examination showed that deep tendon reflexes were 2 plus and 
symmetrical, knee jerks were 2 plus, ankle jerks were 2 plus, 
and plantars were down going.  The left leg showed 
hyperalgesia to pinprick on sensation.  He was very tender to 
touch, hyperesthesis, and hyperalgesia.  The diagnosis was 
post-traumatic neuralgia of the left leg.

Muscle Injury Analysis

Muscle Group XII is the muscle group that controls 
dorsiflexion, extension of the toes, and stabilization of the 
arch.  This muscle group encompasses the anterior muscles of 
the leg, including the tibialis anterior, extensor digitorum 
longus, extensor hallucis longus, and peroneus tertius.  38 
C.F.R. § 4.73, Diagnostic Code 5312.  Under Diagnostic 
Code 5312, a 20 percent rating is warranted for moderately 
severe impairment and a 30 percent rating is warranted for 
severe impairment.  

The governing regulation, 38 C.F.R. § 4.56, provides, in 
relevant part, as follows:

* * *
(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged;

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement;

(d) Under Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:

* * *

(3) Moderately severe disability of 
muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound by 
small high velocity missile or large low- 
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in [38 C.F.R. § 4.56(c)] and, if 
present, evidence of inability to keep up 
with work requirements.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars indicating track of missile through 
one or more muscle groups.  Indications 
on palpation of loss of deep fascia, 
muscle substance, or normal firm 
resistance of muscles compared with sound 
side.  Tests of strength and endurance 
compared with sound side demonstrate 
positive evidence of impairment.

(4) Severe disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.  38 C.F.R. § 4.56.

In addition, 38 C.F.R. § 4.55(a) provides that a muscle 
injury rating will not be combined with a peripheral nerve 
paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  The combined evaluation 
of muscle groups acting upon a single unankylosed joint must 
be lower than the evaluation for unfavorable ankylosis of 
that joint, except in the case of Muscle Groups I and II 
acting upon the shoulder.  38 C.F.R. § 4.55(d).  

Further, for compensable muscle group injuries which are in 
the same anatomical region but do not act on the same joint, 
the evaluation for the most severely injured muscle group 
will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. 
§ 4.55(e).  Finally, for muscle group injuries in different 
anatomical regions which do not act upon ankylosed joints, 
each muscle group injury shall be separately rated and the 
ratings combined under the provisions of 38 C.F.R. § 4.25.  
38 C.F.R. § 4.55(f). 

In summary, the competent medical evidence of record shows 
that the veteran sustained a gunshot wound to the left tibia 
in 1944 which required approximately 45 days of 
hospitalization.  The wound was debrided in-service on one 
occasion.  The wound was moderate and clean.  The missile 
entered the middle third of the anterior surface and 
traversed and lodged in soft tissue.  It was later removed.  
The veteran thereafter underwent a period of convalescence 
that went well except for problems caused by his separately 
service connected pes planus.  At the first post-service VA 
examination the scar was well healed with no residuals.  It 
was also opined that the veteran had no deformity or residual 
neuromuscular skeletal pathology.  

Since that time, the record includes a couple of letters and 
one treatment record, all dated in 2000, that document his 
complaints of having leg pain because of the old gunshot 
wound.  Moreover, when examined by VA his adverse muscle 
symptomatology was limited to a slight limp, difficulty heel 
and toe walking, and a tender scar, the latter being a 
separately rated service connected disorder.  Otherwise, 
muscle strength was 5/5 and there was no left leg atrophy.

Tellingly, neither the in-service nor the post-service record 
show that wound pathology equates to a "severe" injury to 
Muscle Group XII.  There is no evidence of ragged, depressed 
and adherent scars indicating wide damage to muscle groups in 
missile track.  Examination does not show that palpation 
showed a loss of deep fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles do not swell and 
harden abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side do not indicate a 
severe impairment of function.  38 C.F.R. § 4.56(d)(4)).  In 
fact, except for a slight limp and difficulty heel and toe 
walking, as well as the tender scarring which the RO has 
already provided a separate compensable rating, and except 
for subjective complaints of pain when walking, standing, and 
sitting for prolonged periods, no adverse symptomatology was 
seen in the contemporaneous treatment records or at the two 
most recent VA examinations.  Accordingly, the claim for an 
increased rating for residuals of a gunshot wound to the left 
calf is denied.  38 C.F.R. §§ 4.56, 4.73.

Nerve Injury Analysis

As to whether the veteran is entitled to an increased rating 
because of neurological problems, Diagnostic Code 8520 
provides a 20 percent rating for moderate incomplete 
paralysis of the sciatic nerve and a 40 percent rating for 
moderately severe incomplete paralysis of the sciatic nerve.  
38 C.F.R. § 4.124a.

In this regard, the veteran has complained of chronic pain 
and numbness in his left leg since his injury.  He also 
complains that prolonged standing, walking, and sitting 
aggravate his problems.  When examined in April 2000 he had 
decreased pinprick and light touch sensation on the left 
medial aspect of the left leg down to the ankle.  Likewise, 
when examined in June 2001, there was left leg hyperalgesia 
to pinprick on sensation, he was very tender to touch, and 
had hyperesthesis as well as hyperalgesia.

However, in April 2000 deep tendon reflexes were 2 plus and 
symmetrical and ankle jerk was 1 plus.  Likewise, in June 
2001 deep tendon reflexes were 2 plus and symmetrical, knee 
jerks were 2 plus, ankle jerks were 2 plus, plantars were 
down going, and there was no left leg atrophy.  Muscle 
strength was 5/5, and treatment records were negative for 
complaints, diagnoses, or treatment for adverse neurological 
symptomatology.  

The Board finds that the normal strength, lack of atrophy, 
and nearly normal reflexes when considered alongside the 
other neurologic symptoms, do not warrant the assignment of 
greater than a 20 percent evaluation.  While the veteran's 
symptoms can be debilitating and therefore warrant a 
characterization of "moderate," because his adverse 
symptomatology is limited these problems do not equate to 
moderately severe incomplete paralysis.  Accordingly, the 
claim for an increased rating for residuals of a gunshot 
wound to the left calf is denied.  38 C.F.R. § 4.124a.

Separate or Increased Ratings Under Different Rating Codes

As to whether the veteran is entitled to separate ratings for 
the muscle and neurological problems caused by the gunshot 
wound, nothing in the record indicates that the gunshot wound 
affects entirely different functions.  38 C.F.R. § 4.55(a).  
Therefore, a separate rating is not warranted.

As to whether the veteran is entitled to an increased rating 
under a different rating code, such as for musculoskeletal 
disability of the knee under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261 (2004), nothing in the record indicates 
that left knee motion, even taking into account pain, is 
limited to 15 degrees of flexion or 20 degrees of extension 
due to the service connected gunshot wound as opposed to the 
non service connected knee replacement.  See 38 C.F.R. 
§ 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation 
of musculoskeletal disorders rated on the basis of limitation 
of motion requires consideration of functional losses due to 
pain, weakness, etc.).  Likewise, nothing in the record 
indicates that the left ankle is ankylosed due to the wound.  
C.F.R. § 4.71a, Diagnostic Codes 5270 (2004).  Furthermore, 
the veteran has already received the maximum rating possible 
for lost ankle motion under 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2004).

In light of the foregoing the appeal is denied.



Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO as well as the claimant's statements to 
his VA physicians and his personal hearing testimony.  While 
lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because laypersons are not 
trained in the field of medicine, they are not competent to 
provide medical opinion evidence as to the current severity 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, the veteran's statements, as well 
as those of his representative, addressing the severity of 
the claimant's left calf gunshot wound are not probative 
evidence as to the issue on appeal.

Finally, the Board also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim must be denied.


ORDER

Entitlement to an increased rating for residuals of a left 
calf gunshot wound is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


